ACB Analytics
Professional Services Agreement
September 2006

 
Table of Contents



1.                            
Contract of work

1.1.                         
Contractual terms

1.1.1.                      
Confidentiality

1.1.2.                      
Defining the scope of work

1.1.3.                      
Professional fees

1.1.4.                      
Terms of settlement

1.1.5.                      
Retainer




2.                            
Scope of work

2.1.                         
Appointment as Interim Chief Financial Officer and Principal Financial Officer

2.2.                         
Response to SEC regarding comments to the SB-2 Registration Statement

2.3.                         
Total scope of work




3.                            
Additional services

 
 
 
 

--------------------------------------------------------------------------------

 
ACB Analytics
Professional Services Agreement
September 2006
 
ACB Analytics
Vancouver

Faceprint Global Solutions
1111 E. Herndon Avenue, Suite 115
Fresno, CA 93720


Attention: Pierre Cote, CEO



Dear Mr. Cote,


As per our preliminary discussion regarding the provision of financial analysis
services for Faceprint Global Solutions (Faceprint), please see the terms of
service and the preliminary scope of work.


1. Contract of Work


ACB Analytics (ACB) offers financial analysis services to individual and
corporate clients. ACB is unincorporated and privately owned and managed by
Canon Bryan of Vancouver, Canada. It is hereby proposed to enter into contract
for such services as are delineated below, and as necessary on an ongoing basis,
beyond those specifically addressed in this contract.


1.1. Contractual terms


Parties to this contract of work are bound by the following terms of service:


1.1.1. Confidentiality


All documents, materials, conversations are the private property of the
respective parties. Parties hereto agree not to disclose any such materials to
any third party without the others’ express written consent. Materials produced
as a result of this contract of work are the property of Faceprint, and cannot
be used by ACB without express written consent.


1.1.2. Defining the scope of work


ACB agrees not to perform any services without prior disclosure of the estimated
scope of work to Faceprint. If, at any time, during performance of services, it
is estimated that the preliminary scope of work will be exceeded materially,
notification must be made to Faceprint.


Faceprint agrees to provide timely disclosure of work that is subject to
deadline. Completion of work is subject to the availability of the resources of
ACB.


1.1.3. Professional fees


Fees for professional services rendered are charged at the rate of $75 United
States dollars per hour. This is referred to as the Professional Fee.


Fees for corporate finance services are charged at the rate of 7% of the total
amount raised as a function of ACB’s involvement. This is referred to as the
Success Fee. Time sunk providing best-efforts advice, arranging introductions,
presentations, negotiations, and services generally performed for the purpose of
arranging financing shall be charged to Faceprint at the Professional Fee. The
Success Fee does not apply to any capital provided by Cornell Capital LP or its
affiliates.
 
 
 

--------------------------------------------------------------------------------

 
ACB Analytics
Professional Services Agreement
September 2006

 
1.1.4. Terms of settlement


ACB will invoice the client for the Professional Fee on the final day of every
month, provided that billable hours have accrued and are outstanding. Settlement
is immediately upon receipt of invoice by way of wire transfer of funds.


If funds are not available at that time, settlement is to be made by way of
issuance of S8 shares and must include a risk premium to offset the potentially
depreciating value of this form of payment.


The Professional Fee, when settled in S8 shares, shall be equal to $150 United
States dollars per hour, to reflect this risk premium.


The quantity of S8 shares to be issued in satisfaction of the Professional Fee
outstanding must be equal to the amount of the Fee divided by the close price of
the shares of FCPG as quoted by Bloomberg LP on the preceding business day.


The Success Fee is due and payable upon deposit of funds from the investor.


1.1.5. Retainer


In order to secure this agreement, a retainer of 500,000 shares is hereby
charged to Faceprint. Settlement of this retainer, by way of filing of an S8
Registration Statement with the SEC, is to be made immediately, and prior to the
commencement of work.


Subsequent release of the shares, by way of board authorization, and any other
regulatory requirements, is to be made upon performance of this agreement with a
value equal to the value of the issuance. Therefore, if the value of this
retainer is equal to $10,000 United States dollars, release of the shares shall
be made upon performance by ACB of approximately 67 hours of work (at a rate of
$150 per hour) towards this agreement.



2. Scope of work


It is not possible to determine the scope of work at this writing. I will
attempt to estimate the requirements of Faceprint, with no estimation of the
scope. The following is meant for discussion purposes only.


2.1. Appointment as Interim Chief Financial Officer and Principal Financial
Officer


Estimated scope: unknown


2.2. Response to SEC regarding comments to the SB-2 Registration Statement


Estimated scope: unknown


2.3. Total scope of work


Estimated scope: unknown

 
 
 

--------------------------------------------------------------------------------

 
ACB Analytics
Professional Services Agreement
September 2006

 
3. Additional services


Additional professional services that ACB can provide are listed below. This
list is not exhaustive. Faceprint may request the performance of such services
from time to time, in accordance with 1.1. (Contractual Terms) above.



1.  
Economic modeling

1.1.  
Financial forecasts

1.2.  
Financial projections




2.  
Comptroller services

2.1.  
Cost analysis/restructuring

2.2.  
Detailed budgeting

2.3.  
Management information systems

2.4.  
Internal control

2.5.  
Financial statement preparation

2.6.  
Audit preparation

2.7.  
Financial performance analysis




3.  
Investment counsel

3.1.  
Asset management

3.2.  
Market timing

3.3.  
Hedge strategies




4.  
Corporate governance

4.1.  
Shareholder rights

4.2.  
Proxy solicitations

4.3.  
Class action lawsuits




5.  
Corporate finance

5.1.  
Merchant banking liaison

5.2.  
Investor presentations

5.3.  
SEC registration




6.  
Business plan writing

6.1.  
Abstract

6.2.  
Business plan

6.3.  
Feasibility study

6.4.  
Researched documentation




7.  
Insolvency repair

7.1.  
Business repair

7.2.  
Receivership advice

7.3.  
Debtor rights

7.4.  
Debt restructuring





If you are in agreement with the above terms and conditions please sign below as
indicated.


Sincerely yours,  Acknowledged and Accepted


 

      /s/ Canon Bryan                                   _______________________ 
  Canon Bryan  Pierre Cote    ACB Analytics   Faceprint Global Solutions       
  September 25, 2006                                  _______________________  
Date  Date   

  
 


 
 

--------------------------------------------------------------------------------

 
ACB Analytics
Professional Services Agreement
September 2006

  
  



Appendices
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 